      Case 2:19-cv-00981-KWR-CG Document 23 Filed 10/06/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STEVEN C. DRASAL, Individually and
On Behalf of All Others Similarly
Situated,
             Plaintiff,

v.                                                              CV No. 19-981 KWR/CG

PILOT TRAVEL CENTERS, LLC d/b/a
PILOT FLYING J,

              Defendants.

                     ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court upon review of the record. Upon filing of the

Joint Status Report, (Doc. 22), on October 5, 2020, the parties informed the Court that

this matter has settled in principle, and the parties are presently “preparing the

necessary documentation for execution to finalize the settlement.”

     IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than November 6, 2020.

       IT IS SO ORDERED.

                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
